[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 APRIL 4, 2007
                                 No. 06-14194                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                       D. C. Docket No. 06-00037-CR-WS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                      versus

HECTOR CANTU,
a.k.a. Hector Cantu-Montalvo,

                                                           Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                  (April 4, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Hector Cantu (“Hector”) appeals his conviction for illegal re-entry into the
United States after deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). On

appeal, Hector argues that he was seized in violation of the Fourth Amendment. He

argues that the arresting officer, John Cason (“Cason”), had no reasonable,

individualized suspicion that Hector was engaged in criminal activity when Cason

requested identification from Cantu, who was a passenger in a commercial truck

being driven by his brother, Arnaldo Cantu (“Arnaldo”).

                                     Background

       Hector Cantu was arrested after Loxely Alabama police officer Cason

stopped the commercial truck, in which he was a passenger, on Interstate 10 for

swerving over the white fog line. When Cason stopped the truck, the driver,

Arnaldo, met him outside the truck. Cason requested Arnaldo’s driver’s license,

insurance information, logbook, cargo documentation, and the passenger’s driver’s

license. Arnaldo provided all the information except the passenger’s identification.

Cason then peered into the cargo hold, and radio Arnaldo’s information into his

dispatcher. After inspecting Arnaldo’s paperwork, Cason testified that he became

suspicious because of “down time” in Atlanta, a known destination city for the

narcotic trade. However, there was no problem with the logbook or Arnaldo’s

driver’s license, insurance, or Arnaldo’s ability to drive.

      Cason was aware of a federal regulation that prevented commercial vehicles



                                           2
from carrying unauthorized riders. Cason also was aware that he had no authority

to take action on violations of these federal regulations. Cason requested

Arnaldo’s written authorization by the motor carrier allowing the passenger.

Arnaldo admitted that he had no such authorization, and Cason went to the vehicle

to question Hector. He asked Hector for identification and where he was

employed. Hector had no state issue identification, and offered only a Sam’s Club

Card. Cason found this suspicious, and ran the identification information Hector

had provided orally through local dispatch. After further questioning Arnaldo,

Cason contacted a Bureau of Immigration and Customs Enforcement dispatcher

and requested information on both Hector and Arnaldo. He learned that Hector

was in the country illegally. At this point, the traffic stop had lasted about 27

minutes.

      After a contested evidentiary hearing, Hector Cantu entered a conditional

guilty plea, reserving the right to appeal the district court’s denial of his motion to

suppress. The district court sentenced Cantu to 41 months in prison to be followed

by three-years of supervised release if he is not deported.

                                 Standard of Review

      “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999).



                                            3
We review the district court’s factual findings for clear error and review the district

court’s application of the law to those facts de novo. Id. These factual findings

include the district court’s credibility determinations, which are conclusive “unless

the judge credits exceedingly improbably testimony.” United States v. Ramirez-

Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (emphasis in original)(quoting United

States v. Cardona-Rivera, 904 F.2d 1149, 1152 (7th Cir.1990)). “[W]hen

considering a ruling on a motion to suppress, all facts are construed in the light

most favorable to the prevailing party below.” United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000).

                                      Discussion

      Hector Cantu argues that Cason seized him in violation of the Fourth

Amendment because there was no reasonable suspicion that he was engaged in

criminal activity. The Fourth Amendment’s protections against unreasonable

search and seizure “extend to brief investigatory stops of persons or vehicles.”

United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750, 151 L. Ed. 2d 740

(2002). For brief investigatory stops, the Fourth Amendment is satisfied if the

police officer has a reasonable suspicion that criminal activity “may be afoot.” Id.

(citations omitted) When determining whether reasonable suspicion exists, we

consider the totality of the circumstances to determine whether the police officer



                                           4
had a “particularized and objective basis” for suspecting legal wrongdoing. Id. at

273. “The individual challenging the search has the burdens of proof and

persuasion.” United States v. Cooper, 133 F.3d 1394, 1398 (11th Cir. 1998).

      Cason’s investigation of the traffic stop must be “‘reasonably related in

scope to the circumstances which justified the interference in the first place.’”

United States v. Boyce, 351 F.3d 1102, 1106 (11th Cir. 2003)(quoting Terry v.

Ohio, 392 U.S. 1, 20, 88 S. Ct. 1868, 1879, 20 L. Ed. 2d 889 (1968)). A traffic

stop must be of “limited duration” and “may not last any longer than necessary to

process the traffic violation unless there is articulable suspicion of other illegal

activity.” Id. (citation omitted). However, once effectuating a legal stop, an

officer has “the duty to investigate suspicious circumstances that then [come] to his

attention.” United States v. Harris, 928 F.2d 1113, 1117 (11th Cir. 1991) (citation

omitted). The officer can lawfully ask questions, even questions not strictly related

to the traffic stop, while waiting for a computer check of registration or examining

a driver’s license so long as it does not “prolong[] beyond the time reasonably

required to complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407, 125 S.

Ct. 834, 160 L. Ed. 2d 842 (2005). Furthermore, an officer can lengthen the

detention if he has reasonable suspicion of illegal activity other than the traffic

violation, or if the detention has become a consensual encounter. United States v.



                                            5
Pruitt, 174 F.3d 1215, 1220 (11th Cir. 1999).

      Cason observed a traffic violation, for which he could legitimately stop the

van. The van crossed the white line, and Cason had the duty to further investigate

whether the driver was impaired. Thus, Cason was justified in stopping the

vehicle, and examining the log book to determine how long the driver had been

driving. Furthermore, Cason testified that it was unusual for professional drivers

to have unauthorized passengers, and he knew that there was a federal regulation

prohibiting such passengers. Since Cason had a duty to investigate suspicious

circumstances that come to his attention after the initial stop and was permitted to

rely on his experience, he did not act unreasonably in questioning the Cantus about

Hector’s identity and his authorization to be in the truck. Cason then ran standard

dispatch checks of both Cantus’ identities. The entire encounter lasted

approximately 27 minutes before Cason learned of Hector’s status as a person

illegally inside the United States. Cason did not prolong the encounter beyond

what it took to investigate the traffic stop, and asking questions about other

suspicious circumstances that he observed during the traffic stop did not violate the

Fourth Amendment.

      Upon review of the record and consideration of the parties briefs, we find no

error in the district court’s denial of Hector Cantu’s motion to suppress.



                                           6
Accordingly, we affirm Cantu’s conviction.

      AFFIRMED.




                                        7